[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-14874                ELEVENTH CIRCUIT
                                                             MARCH 9, 2011
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                    D. C. Docket No. 09-60052-CR-JAL

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JORGE BAEZ,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (March 9, 2011)

Before TJOFLAT, CARNES and FAY, Circuit Judges.

PER CURIAM:
      Jorge Baez appeals his sentences for: (1) conspiracy to possess with intent to

distribute cocaine, in violation of 21 U.S.C. § 846; (2) conspiracy to interfere with

commerce by robbery, in violation of 18 U.S.C. § 1951(a); (3) carrying and using a

firearm during and in relation to a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A); and (4) possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g)(1). On appeal, Baez argues that the district court erred in

concluding that it had to impose a five-year consecutive sentence for his conviction

under § 924(c)(1)(A). He maintains that the mandatory minimum in § 924(c) did

not apply to his case because he faced a greater mandatory minimum sentence for

his drug conspiracy conviction. Baez acknowledges, however, that his argument is

foreclosed by United States v. Segarra, 582 F.3d 1269 (11th Cir. 2009). For the

reasons stated below, we affirm.

      “We review questions of statutory interpretation de novo.” Segarra, 582

F.3d at 1271. Under the prior panel precedent rule, “a prior panel’s holding is

binding on all subsequent panels unless and until it is overruled or undermined to

the point of abrogation by the Supreme Court or by this court sitting en banc.”

United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008).

      In relevant part, § 924(c) provides:

      Except to the extent that a greater minimum sentence is otherwise
      provided by this subsection or by any other provision of law, any

                                             2
      person who, during and in relation to any crime of violence or drug
      trafficking crime (including a crime of violence or drug trafficking
      crime that provides for an enhanced punishment if committed by the
      use of a deadly or dangerous weapon or device) . . . uses or carries a
      firearm, or who, in furtherance of any such crime, possesses a firearm,
      shall, in addition to the punishment provided for such crime of
      violence or drug trafficking crime— (i) be sentenced to a term of
      imprisonment of not less than 5 years.

18 U.S.C. § 924(c)(1)(A). Section 924(c) further states that the sentence imposed

under § 924(c) must run consecutively to any other term of imprisonment imposed

on the defendant. 18 U.S.C. § 924(c)(1)(D)(ii).

      In Segarra, we concluded that the plain language of § 924(c)(1)(A) requires

a consecutive sentence where the defendant is subject to mandatory minimum

sentences for both a § 924(c) offense and an underlying drug offense. Segarra,

582 F.3d at 1272-73. Recently, in Abbot v. United States, the Supreme Court

affirmed our interpretation of § 924(c)(1)(A). Abbott, 562 U.S. ___, ___, 131 S.Ct.

18, 23, 178 L.Ed.2d 348 (2010). The Supreme Court held that the statute’s

“except” clause only applies where “another provision of law directed to conduct

proscribed by § 924(c) imposes an even greater mandatory minimum.” Id. at ___,

131 S.Ct. at 23. Thus, the “except” clause does not prohibit consecutive sentences

when a defendant is subject to a mandatory minimum under both § 924(c) and a

drug statute.

      Baez’s argument that he should not have received a consecutive sentence

                                         3
under § 924(c) is squarely foreclosed by Segarra and Abbott. Accordingly, after

review of the record and the parties’ briefs, we affirm Baez’s sentences.

      AFFIRMED.




                                          4